Citation Nr: 1742309	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-28 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, to include as secondary to a seizure disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and D. A.


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from December 1978 to February 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2017, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the Philadelphia, Pennsylvania RO.  A transcript of the hearing is associated with the claims file.

The reopened claim of entitlement to service connection for a seizure disorder, and the issue of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, to include as secondary to a seizure disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2005 rating decision denied the Veteran's claim for entitlement to service connection for a seizure disorder; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the issue within the one-year appeal period following the issuance of the September 2005 rating decision.  

2.  Evidence received since the September 2005 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a seizure disorder.




CONCLUSIONS OF LAW

1.  The September 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence having been received; the claim for entitlement to service connection for a seizure disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.303 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria - New and Material Evidence 

A claim that is disallowed by a RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new and material evidence is presented regarding the claim.  38 U.S.C.A. §§ 5108, 7104 (b), 7105 (c), (West 2014); 38 C.F.R. §§ 3.160 (d), 20.302, 20.1100, 20.1104 (2016).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. 

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


New and Material Evidence - Seizure Disorder

The Veteran submitted an original claim for entitlement to service connection for a seizure disorder in August 2004.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in August 2004.  In a January 2005 rating decision, the RO denied the Veteran entitlement to service connection for a seizure disorder.  New and material evidence was received as to the issue within one year of the January 2005 rating decision.  Therefore, the RO issued a rating decision in July 2005 denying the Veteran's claim for entitlement to service connection for a seizure disorder.  New and material evidence was received as to the issue within one year of the July 2005 rating decision.  Therefore, the RO issued the September 2005 rating decision in consideration of that evidence.  The September 2005 rating decision again denied the Veteran entitlement to service connection for a seizure disorder.  In denying the claim, the RO explained that the evidence did not show that the Veteran's period of service permanently aggravated his pre-existing seizure disorder.  The RO notified the Veteran of the decision in a letter dated September 2005.  The notification letter explained to the Veteran his right to appeal the denial.  The Veteran did not submit a timely notice of disagreement or new and material evidence as to the denial within the one-year appeal period.  As such, the Veteran did not timely appeal the September 2005 rating decision's denial of entitlement to service connection for a seizure disorder.  See 38 C.F.R. §§ 3.156 (b), 20.201, 20.302.  The September 2005 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final September 2005 rating decision includes a private medical opinion, from the Veteran's treating physician, stating that his seizure disorder was at least as likely as not aggravated beyond the normal progress of the disease by his military service.  See, private medical treatment record, received October 2012.  This evidence is new in that it was not previously considered by VA.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran's seizure disorder was aggravated by his military service.  See Shade, 24 Vet. App. at 118.  Therefore, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a seizure disorder.  38 C.F.R. § 3.156 (a). 


ORDER

New and material evidence having been received; the claim for entitlement to service connection for a seizure disorder is reopened.


REMAND

After review of the record, the Board concludes that remand is necessary for additional development.

Initially, the Board notes that the record for review is incomplete.  During the May 2017 Board hearing, the Veteran testified that he receives treatment at the Wilmington, Delaware VAMC.  However, the most recent VA treatment records associated with the claims file are dated May 2012.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, those records, as well as any other relevant VA treatment records identified by the Veteran, must be obtained and associated with the record. 

Further, during the May 2017 Board hearing the Veteran testified that he receives private treatment relating to his seizure disorder from Dr. A. A. and that he previously received treatment relating to his seizure disorder at Salem County Memorial Hospital in Salem, New Jersey.  On remand, the Veteran must be asked to complete authorization forms concerning any private medical treatment and/or submit copies of any relevant records.  38 U.S.C.A. § 5103A (c); 38 U.S.C.A. § 3.159 (c)(1).   

Additionally, the Veteran indicated that he currently receives benefits from the Social Security Administration (SSA).  See, VA Form 21-526, Veteran's Application for Compensation and/or Pension, received January 2012.  As the record indicates that there may be SSA records relevant to the issues on appeal, the appeal must be remanded so that efforts may be made to obtain those records.  See 38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).    

Seizure Disorder

The Veteran contends that his seizure disorder was aggravated by active service.  The December 1978 enlistment report of medical examination shows that the Veteran was clinically evaluated as normal and the Veteran did not then provide a history of seizures in the corresponding report of medical history.  As a result, the Veteran is presumed to have been sound at entry into active service.  38 C.F.R. § 3.304(b).  However, the subsequent service medical treatment records show that the Veteran was seen at recruit sick call on February 6, 1979 when he gave a history of epilepsy.  The examining military physician contacted the Veteran's attending private physician by telephone and received confirmation that the Veteran had a seizure disorder which had been confirmed by electroencephalogram, and that he had been treated with Dilantin and Phenobarbital for over a year.  The service treatment report diagnosis was seizure disorder which existed prior to entrance to service.  As such, the Board finds that there is clear and unmistakable evidence that a seizure disorder pre-existed service.  38 C.F.R. § 3.304(b).  

However, the record is not sufficient to determine whether there is clear and unmistakable evidence that the pre-existing seizure disorder was not aggravated by service.  38 C.F.R. § 3.304(b).  In this regard, the Veteran was provided a VA medical examination in August 2013.  The VA examiner reviewed the record, interviewed the Veteran, and conducted an in-person examination.  The VA examiner diagnosed the Veteran with tonic-clonic seizures or grand mal.  The August 2013 VA examiner opined that the Veteran's seizure disorder condition was not aggravated beyond its natural progression by his military service.  As rationale the VA examiner stated the Veteran had grand mal seizures prior to entry into service and there is no evidence of head trauma noted in the service treatment records.  

The Board finds that the August 2013 VA examiner's opinion is not adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The August 2013 VA examiner did not discuss the Veteran's contention that his seizure disorder was aggravated by his military service due to stress, rough training, running, and sweating he experienced during boot camp.  Additionally, at the May 2017 Board hearing, the Veteran testified that prior to his military service he took 1 to 4 pills per day to control his seizures and after service he took 12 pills per day.  The Veteran is competent to report the medication he had been prescribed and took for his disability.  38 C.F.R. § 3.159 (a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Additionally, the Veteran was examined by his private physician, Dr. A. A., in October 2012.  Dr. A. A. indicated that he reviewed the Veteran's military medical records, his complete medical history and examined the Veteran.  Dr. A. A. concluded that it is at least as likely as not that the Veteran's seizure disorder was aggravated beyond the normal progression of the disease/condition by his military service.  However, Dr. A. A. did not provide a rationale for his opinion.  When a private examination report is unclear or not suitable for decision-making purposes and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Further, it does not appear that neither the August 2013 VA examiner's opinion, nor the October 2012 private physician, utilized the correct legal standard required by 38 C.F.R. § 3.304(b) where a seizure disorder was not noted on entrance to service, but clear and unmistakable evidence has been held to demonstrate a seizure disorder pre-existed service.  In such instance, the remaining question is whether there is clear and unmistakable evidence that the disability was not aggravated by service, so as to rebut the presumption of soundness on entrance to service.  If the presumption of soundness is not rebutted pursuant to 38 C.F.R. § 3.304(b), then the claim must be considered on the basis of incurrence, not aggravation, in service.

Psychiatric Condition

The Veteran contends that his diagnosed major depressive disorder is due to his seizure disorder.  See May 2017 Board hearing transcript.  He was provided a VA mental health examination in August 2013.  The VA examiner reviewed the record, interviewed the Veteran, and conducted an in-person examination.  The August 2013 VA examiner stated that "it is difficult to attribute the Veteran's current depression to his seizure disorder."  The Board finds that the August 2013 VA examiner's opinion is not adequate for decision-making purposes since the examiner did not provide an adequate opinion as to whether it is at least as likely as not that the Veteran's major depressive disorder was caused by or aggravated by his seizure disorder.  See Barr, 21 Vet. App. 303, 312.  Therefore, the claim must be remanded so that the Veteran may be provided a VA addendum opinion or, if necessary, another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include from the Wilmington, Delaware VAMC and Coatesville, Pennsylvania VAMC, dated from May 2012 to the present.  All attempts to obtain these records must be documented in the claims file.   

2.  Contact the Veteran and request that he complete and submit to VA a signed authorization for disclosure to VA of medical treatment records for each private medical health care provider from whom he has received treatment for seizures and/or psychiatric disability.  The Board is specifically interested in records from Salem County Memorial Hospital in Salem, New Jersey and from Dr. A. A.  After receiving any completed authorization form(s), undertake all appropriate efforts to attempt to obtain the identified records.  All development efforts with respect to this directive should be associated with the claims file.  

3.  Make appropriate efforts to obtain from the Social Security Administration any records associated with the Veteran's claim for disability benefits.  See 38 C.F.R. § 3.159 (c)(2).  Any negative response must be included in the claims file, and the Veteran must be notified accordingly.   

4.  Contact Dr. A. A. to provide a rationale for his October 2012 opinion that it is at least as likely as not that the Veteran's seizure disorder was aggravated beyond its normal progression by his military service.  Dr. A.A. should be advised that his opinion and rationale will be considered by VA in determining whether or not a finding may be made that the pertinent evidence for consideration is clear and unmistakable that the Veteran's pre-existing seizure disorder was not aggravated by service.

5.  Following the above development and any additional development deemed necessary, return the claims folder to the August 2013 VA examiner or an appropriately qualified examiner if the August 2013 VA examiner is unavailable, to provide an addendum opinion regarding whether it is clear and unmistakable from evidence of record that the Veteran's seizure disorder, which pre-existed service, was not aggravated by service.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such examination should be scheduled.  The examiner must address the following:

a)  Express an opinion as to whether the Veteran's pre-existing seizure disorder clearly and unmistakably did not increase in severity (beyond natural progression) during service.  

b)  If the examiner deems it is not clear and unmistakable from the evidence of record that the Veteran's seizure disorder did not increase in severity (beyond natural progression) during service, is it at least as likely as not (50 percent or greater probability) that such seizure disorder had its onset during service or is causally and etiologically related to the Veteran's active service, to include as due to stress, rough training, running and sweating.  

In rendering the requested opinions, the examiner is requested to consider and comment on the documented medical history and lay statements related to the Veteran's medication usage prior to and after separation from active service.  

A complete rationale must be provided for all opinions reached.

6.  Return the claims folder to the August 2013 VA examiner or an appropriately qualified examiner if the August 2013 VA examiner is unavailable, to provide an addendum opinion regarding the nature and likely etiology of each identified psychiatric disability, to include major depressive disorder.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such examination should be scheduled.  The examiner must address the following:

a)  Whether any psychiatric disability diagnosed proximate to or during the appeal period, to include major depressive disorder, is at least as likely as not (50 percent or greater probability) caused by or due to his military service.

b)  Whether any psychiatric disability diagnosed proximate to or during the appeal period is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's seizure disorder.

c)  Whether any psychiatric disability diagnosed proximate to or during the appeal period is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's seizure disorder.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

7.  After completing the requested development, readjudicate the claims for entitlement to service connection for a seizure disorder, and entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, to include as secondary to a seizure disorder.  If any benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case, and afford him the appropriate time period for response before the claims file is returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


